Citation Nr: 0930895	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) has certified 
that the appellant had service in the New Philippine Scouts 
from June 1946 to April 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The National Personnel Records center (NPRC) certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces; the NPRC 
certified that the appellant had service as a member of the 
New Philippine Scouts from June 1946 to April 1949.


CONCLUSION OF LAW

Basic eligibility for VA non-service-connected pension 
benefits is not established.  38 U.S.C.A. §§ 101(2), 107(a), 
1502, 1521(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The disposition of this case is based upon the operation of 
law.  As discussed below, the appellant has not achieved 
predicate status as a veteran who is entitled to pension 
benefits under the law.  The duties to notify and assist are 
inapplicable where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

The Veteran has stated that he had service in the New 
Philippine Scouts from June 1946 to April 1949.  The service 
department has verified that the appellant does not have the 
requisite service for entitlement to nonservice-connected 
pension benefits, and there is no pertinent information to 
dispute the service department finding.  The Veteran does not 
contend otherwise.  In response to the March 2009 
supplemental statement of the case, he stated that he had no 
further evidence to submit in May 2009.  Further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.

II.  Analysis

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  "Veteran" means a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" 
means any veteran who served in the active military, naval or 
air service during a period of war.  38 C.F.R. § 3.1(e).

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997).  The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994).  

In 1971, the RO received a certification from NPRC 
determining that the appellant had not served in the 
Philippine Commonwealth Army, including recognized 
guerrillas.  NPRC also certified that the appellant had 
service as a member of the New Philippine Scouts from June 
1946 to April 1949.  This is not qualifying service for 
purposes of non-service connected pension under the law.  38 
U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.7(p), 3.40, 3.41 and 
3.203.  The VA is bound by the service department's 
certification as to the veteran's military service.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The appellant contends that is entitled to nonservice-
connected pension because he became a naturalized citizen of 
the U.S. in 1998; and recently received a one-time payment of 
$15,000 for eligible Filipino veterans who are U.S. citizens 
under the "Filipino Veterans Equity Compensation Fund" as 
provided for in section 1002 of H.R. 1, the American Recovery 
and Reinvestment Act (enacted February 17, 2009).  The Board 
may not grant a benefit that the appellant is not eligible to 
receive under statutory law, regardless of the circumstances.  
See Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, the 
Board, while sympathetic to the appellant's arguments, is 
unable to find a legal basis to pay nonservice-connected 
pension benefits.  The claim for pension, therefore, lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to basic eligibility for VA non-service-connected 
pension benefits is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


